Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the ultrasound-medical-diagnosis apparatus corresponding to claims 1-6 and 9 in the reply filed on 09/19/2022 is acknowledged.
Claim 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Specification
The abstract of the disclosure is objected to because
 "provided are an artificial" should be provided is an artificial
"Using the same, which can" is missing a word .  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 objected to because of the following informalities: 
 "after learning is performed by the ultrasound images labeled using mutually different colors for each organ" is missing a word in between ultrasound images and labeled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The term "interest organ label separator" is lacking sufficient detail. See specification paragraph 45, " In addition, the interest organ label separator 46 may generate an organ label image displayed by extracting and separating only the interest organ corresponding to an examination item selected by the ultrasound examination item selection button inputter 43, out of organs subjected to semantic segmentation by the semantic segmentation artificial intelligence network 44 from the ultrasound image." There is not enough detail in the specifications for someone with ordinary skill in the art to be able to replicate and create an interest organ label separator. The specification is missing how the  interest organ separator separates the interest organ that is selected by the item selection button inputter. The Specification fails to describe any algorithm or workflow required to accomplish this task. Additionally, it is unclear what additional elements (materials or acts) are included and required for the function of the “interest organ label separator” as the elements above are exemplary and optional. 
The term “interest organ searcher”  is lacking sufficient detail. See specification paragraph 46, “According to the embodiment of the present disclosure, the interest organ searcher 48 may include an organ edge detector 48a, an organ edge width enlarger 48b, and an edge overlapping quantity calculator 48c.” Therefore, while the specification includes what may be included in an interest organ searcher, the Specification fails to describe any algorithm or workflow required to perform the detection, enlargement, and calculation. Additionally, it is unclear what additional elements (materials or acts) are included and required for the function of the “interest organ searcher” as the elements above are exemplary and optional. 
The term “interest region image extractor” is lacking sufficient detail. See specification paragraph 51, “In a case where the interest organ is present on the ultrasound image, the interest region image extractor 50 may extract the interest organ through space addressing on the ultrasound image for an interest organ region or a whole medically associated ultrasound- medical-diagnosis interest region around the interest organ region.” The specification describes the function of the interest region image extractor, however there is no discussion on how the interest region image extractor extracts the interest organ. The Specification fails to describe any algorithm or workflow required to accomplish this task. Additionally, it is unclear what additional elements (materials or acts) are included and required for the function of the “interest region image extractor” as the elements above are exemplary and optional. 

In addition, see MPEP 2161.01 for discussion on written description for a computer implemented functional claim limitation.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the claim limitations “interest organ label separator”, “interest organ searcher”, and “interest region image extractor”, which fail to have adequate written description for the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements.  In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. The Specification fails to describe any algorithm or workflow required to accomplish these tasks. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The term “main organs” in claim 6 is a relative term which renders the claim indefinite. The term “main organ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claim nor the specification explains the difference between main and minor organs. 

The term “appendix (appendicitis)” in claim 6 is unclear as one cannot be certain if this term limits the claim to having appendicitis on the appendix or if this term is an example .


The term “human organs including” in claim 6 is unclear as the term “including” is broad. The term “including” is open-ended and renders the boundaries of the claim to be broad. One cannot be certain if the claim reads on all the organs listed in claim 6 or if the claim only reads on some of the organs listed in claim 6. 
The term “breast cancer” in claim 6 is unclear. One cannot be certain whether the term breast cancer refers to the screening for breast cancer or if the term limits the claim to breasts that have been determined to have cancerous cells.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms following “human organs including ” in claim 6 is used by the claim to mean “various body parts that can be imaged using an ultrasound .” The accepted meaning of organ does not include the spine or bile duct.  The term is indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rao  (US-20190148011-A1) as applied to claims 2-4, 6 above, and further in view of Leibig (US-20050096539-A1 ), Tegzes (US-10825168-B2), Hah (EP-3453336-B1) and Yoo (EP-2140412-B1)  . 


Regarding claim 1:
An ultrasound-medical-diagnosis apparatus using semantic segmentation, comprising: an ultrasound probe sensor configured to acquire an ultrasound image from a patient; 
Rao teaches an ultrasound scanner using a probe (Paragraph 72) that can generate ultrasound images of a patient (paragraph 22)
an ultrasound image edge detector configured to detect a plurality of edge components on the ultrasound image; 
Rao teaches a system that can detect the boundaries of an organ on an ultrasound image (paragraph 50, 68); 
an ultrasound examination item selection button inputter configured to select an organ of interest of the patient;
Rao teaches the user selecting a preset configuration in order to scan the organ of interest. In order for the user to select an organ of interest there must be item selection button inputter. 


 a semantic segmentation artificial intelligence network configured to perform labeling on each of a plurality of organs of the patient using mutually different colors to detect a position of the organ of interest from the ultrasound image;
Rao teaches using segmentation to identify and label objects (organs) using different colors (paragraph 69) 
 an interest organ label separator configured to generate an organ label image displayed by extracting and separating the organ of interest out of the plurality of organs; 
See paragraph 69 above
an interest organ searcher including an organ edge detector configured to generate an organ edge image by detecting an edge component of the organ label image, 
Rao teaches a segmentor that can detect the boundary (edge) of the organ (paragraph 50). See paragraph 69, for producing an image with a traced boundary. 
an organ edge width enlarger configured to generate the organ edge image obtained by enlarging an edge width of the edge component detected by the organ edge detector
Rao teaches finding the edges of an organ (see paragraph 50 above).

Rao does not teach enlarging the edge width of the edge component as detected by the organ detector. 
Leibig teaches enlarging a region of interest which can include enlarging a boundary of an organ (organ edge) (paragraph 43).
 It would have been obvious to modify Rao to enlarge the edge of the organ as taught by Leibig. One would have been motivated to do so to determine if a point selected on the edge of the organ is valid in order to determine if the organ is in a proper position (Tegzes Column 16 Line 32-59). One would have reasonably expected as a result to be able to compare the organ edges with the region surrounding the organ. 
 and an edge overlapping quantity calculator configured to calculate a number of overlapping edge pixels overlapped by comparing the edge component on the organ edge image and the edge component on the ultrasound image with each other on two-dimensional spatial coordinates; 

Rao does not teach and an edge overlapping quantity calculator configured to calculate a number of overlapping edge pixels overlapped by comparing the edge component on the organ edge image and the edge component on the ultrasound image with each other on two-dimensional spatial coordinates;
Tegzes teaches an edge overlapping quantity calculator configured to calculate a number of overlapping edge pixels overlapped by comparing the edge component on the organ edge image and the edge component on the ultrasound image with each other on two-dimensional spatial coordinates;
In column 16, lines 38-67, Tegzes states comparing the number of pixels in the boundary of the detected and the true boundry of the organ by placing a bounding box around the organ of interest (column 15 line 9-16). Once the result is calculated the image data with the boundry of the organ is segmented(column 16 line 60-62). In addition, this is done in two dimensional regions (see figure 13 for an example on placing the bounding box on a 2D image ). 
It would have been obvious to modify Rao to compare the overlapping pixel in the image as taught by Tegzes. One would be motived to do so in order to determine if each voxel (pixel) belongs to the organ (column 17 line 3-5). One would expect as a result to have an accurate border of the organ of interest. 
an interest organ presence determiner configured to determine whether the organ of interest is present on the ultrasound image using the number of overlapping edge pixels calculated from the interest organ searcher; 
Rao does not teach an interest organ presence determiner configured to determine whether the organ of interest is present on the ultrasound image using the number of overlapping edge pixels calculated from the interest organ searcher; 
Tegzes teaches an interest organ presence determiner configured to determine whether the organ of interest is present on the ultrasound image using the number of overlapping edge pixels calculated from the interest organ searcher; 
See column 16, lines 38-67above, Tegzes states calculating the distance of the detected boundaries from the true boundaries.  This would determine if the organ of interest is present on the ultrasound image by calculating the beginning and the end of the organ to find if the organ falls inside the bounding box (on the ultrasound image). 
It would have been obvious to modify Rao to calculate the overlapping pixels as taught by Tegzes. One would be motived to do so in order to find the distance from one of the organs to the other end and compare this calculation to the distance of the bounding box (on the ultrasound image). One would expect as a result to find if the organ of interest is on the ultrasound image. 
an interest region image extractor configured to extract an interest region image through space addressing on the ultrasound image for an organ of interest region or an ultrasound- medical-diagnosis interest region around the organ of interest region, upon the organ of interest being present on the ultrasound image; 
Rao teaches an interest region image extractor configured to extract an interest region image through space addressing on the ultrasound image for an organ of interest region or an ultrasound- medical-diagnosis interest region around the organ of interest region (paragraph 69), upon the organ of interest being present on the ultrasound image(paragraph 43); 

and a disease level displayer configured to determine and display a disease type and a disease level of the organ of interest based on the interest region image.
Rao does not teach and a disease level displayer configured to determine and display a disease type and a disease level of the organ of interest based on the interest region image.
Yoo teaches and a disease level displayer configured to determine and display a disease type of the organ of interest based on the interest region image.
See column 16, lines 33-43 and column 23 line 41- column 24 line 14, Yoo discloses a display system that can display the results (column 16 line 33-39) from a virtual doctor. This diagnosis includes the results obtained by analyzing the data and displaying the diagnosis results which can include detecting various diseases (disease type) (column 9 lines 43-52). 
It would have been obvious to modify Rao to display and determine the disease type and level as taught by Yoo. One would have been motivated to do so to have the patient see the results of their ultrasound scan (column 11, line 28-58). One would have reasonably expected as a result to have the patient be made aware, visually, of their diagnosis so that the patient can discuss their results with the virtual doctor in real time. 
Yoo does not teach display a disease level of the organ of interest based on the interest region image.
Hah teaches determine (paragraph 106) and display a disease level of the organ of interest based on the interest region image. (paragraph 110)
It would have been obvious to modify Rao and Yoo to determine and display the disease level as taught by Hah. One would have been motivated to do so to visually see the affected organ. One would have reasonably expected as a result to show the patient how severe the disease is.

Regarding claim 2:
The apparatus of claim 1, wherein the semantic segmentation artificial intelligence network is deep-learning trained in advance based on a standard organ ultrasound image database including a labeled standard organ ultrasound image.
Rao teaches the system in claim 2 where the artificial intelligence network is a deep learning network trained using labeled outcomes and data from the scanned image for segmentation (paragraph 44-45). In addition, Rao teaches a deep learning network that can be trained before use (in advance) (paragraph 48) to associate the labels with specific features of an organ (paragraph 46).

Regarding claim 3:
The apparatus of claim 1, further comprising an interest region image database including the ultrasound images labeled for each disease type and each disease level for the organ of interest inside a human body.
Rao teaches using data that includes values for features extracted from data of known objects and segmentation. Using that previously stored data (database), the detection of the features can be determined (paragraph 46).
Rao does not teach each disease type and each disease level for the organ of interest inside a human body.
In addition, see column 9 lines 43-52, Yoo teaches analyzing the data which can include detecting various diseases (disease type).
It would have been obvious to modify Rao determine the disease type as taught by Yoo. One would have been motivated to do so to have the patient aware of their disease type based on the patient’s medical history (paragraph 161). One would have reasonably expected as a result to inform the patient of their health status.
Yoo does not teach each disease level
Hah teaches displaying disease level for an organ of interest inside the human body (paragraph 110)
It would have been obvious to modify Rao and Yoo to display the disease level as taught by Hah, because it would be easy to add in a disease level display since Yoo already teaches a display system. One would have been motivated to do so to visually see how much the organ is affected by the disease. One would have reasonably expected as a result to show the patient the severity of their disease.



Regarding claim 4:
The apparatus of claim 1, further comprising a wireless message transmitter configured to transmit the disease level information to a mobile device of the patient in a form of a wireless message.
Rao does not teach the apparatus of claim 1, further comprising a wireless message transmitter configured to transmit the disease level information to a mobile device of the patient in a form of a wireless message.
Yoo teaches wirelessly transmitting the diagnosis list to the user’s cell phone (mobile device) (paragraph 216).
It would be obvious to modify Rao to insert a wireless message transmitter that can transmit information to a user’s mobile device as taught by Yoo. One would have the motivation to do so in order to provide the patient with remote access of their diagnosis (paragraph 74). One would have reasonably expected as a result to have the diagnosis wirelessly transmitted to the patient’s cellular device. 
Yoo does not teach transmit the disease level information
Hah teaches determining a disease level of the organ of interest. (paragraph 106)
It would have been obvious to modify Rao and Yoo to determine disease level as taught by Hah. One would have been motivated to do so to know how affected the organ of interest is. One would have reasonably expected as a result to be able to wireless transmit these results using the method taught by Yoo.

Regarding claim 5:
Rao does not teach the apparatus of claim 1, wherein the interest organ presence determiner further includes an edge width adjuster configured to transmit a feedback signal for enlarging the edge width to the organ edge width enlarger.
Leibig teaches an interest organ presence determiner which includes an edge width adjuster configured to transmit a feed a feedback signal for enlarging the edge width to the organ edge width enlarger.
See figure 3, which is a flow diagram showing a feedback loop and where box 224 is the image enlarger. 

It would have been obvious to modify Rao to enlarge the edge of the organ in a feedback loop as taught by Leibig. One would have been motivated to do so to insure the portion of interest is enlarged and in the field of view (paragraph 43). One would have reasonably expected as a result to be able to loop the system in order to insure the area of interest is present on the ultrasound image. 

Regarding claim 6:
The apparatus of claim 1, wherein the semantic segmentation artificial intelligence network includes an artificial intelligence neural network configured to perform the semantic segmentation on main organs corresponding to the ultrasound images, 
Rao teaches an artificial intelligence network that can perform segmentation of one or more objects (which includes main organs such as the kidney (paragraph 3)) in the internal region of a patient (see paragraph 17-18, Figure 1 and 2). 
after learning is performed by the ultrasound images labeled using mutually different colors for each organ, 
Rao teaches labeling the image after identifying the anatomy by using different colors for each object (paragraph 69)
on the main organs involved in any one examination selected from a fetal examination, a carotid artery examination, a breast cancer examination, an appendix (appendicitis) examination, a prostate ultrasound examination, and ultrasound examinations based on human organs including a liver, a heart, a joint, a spine, a uterus, a gallbladder, a genital, a bile duct, a pancreas, a spleen, and a kidney, a thyroid tumor examination, and a vascular Doppler ultrasound examination.
Rao teaches using the ultrasound scanner for breast examination to detect breast cancer, (paragraph 49) as well as using the scanter to find the anatomy of interest which can include the kidney, bladder, liver (paragraph 29)

Regarding claim 9:
The apparatus of claim 4, wherein the method of using the ultrasound-medical equipment comprises: extracting an edge component of the ultrasound image; 
Rao teaches a segmentor that determines the boundary on an organ using extracted values from the image (paragraph 50). 
25042155.0052 acquiring a semantic segmentation image by causing a semantic segmentation artificial intelligence network to perform semantic segmentation on the ultrasound image;
Rao teaches an image classification and segmentation system that can segment he object in the ultrasound image (Paragraphs 16, 44, 60)
 forming an organ label image by extracting an interest organ region from the semantic segmentation image; 
See paragraphs 3, 55 above, Rao teaches extracting an organ of interest and labeling the organ. In addition, see paragraph 39.  
causing an organ edge detector to acquire an organ edge image indicating an edge component of the organ label image;
See paragraph 50 above, Rao teaches a segmentor that can find the boundry of an organ
 comparing the edge component on the organ edge image and the edge component on the ultrasound image with each other on two-dimensional spatial coordinates, 
see paragraph 50-51 above, Rao teaches a system that can compare the boundaries of the organ in real time vs the boundry of the organ in the ultrasound image. 
and recognizing a position of an interest organ on the ultrasound image by calculating the number of overlapping edge pixels; 
Rao does not teach recognizing a position of an interest organ on the ultrasound image by calculating the number of overlapping edge pixels
Tegzes teaches recognizing a position of an interest organ by calculating the number of overlapping edge pixels to find the organ edges, and calculating the organ “beginning” and the organ “end” in order find the position of the organ on the ultrasound image.
See column 16, lines 38-67above, Tegzes states calculating the boundry pixels to determine the distance between the detected boundaries from the true boundaries.
It would have been obvious to modify Rao to find the position of the organ of interest by calculating  the number overlapping pixels as taught by Tegzes.
One would have been motivated to do so because knowing the number of overlapping pixels will ensure that the organ boundry is correct. One would have reasonably expected as a result to have the correct organ of interest in the ultrasound image. 
including an ultrasound-medical-diagnosis interest region around the extracted organ of interest region, on an interest region image; 
Rao teaches finding the position of the area around the organ of interest (paragraph 33 and 50). 
outputting a diagnosis result by causing an artificial intelligence neural network subjected to deep learning in advance to automatically analyze the interest region image obtained from a virtual doctor; and performing a remote consulting service exchanged with a medical professional, based on the diagnosis result.
 Rao teaches deep learning segmentation by artificial intelligence network (paragraphs 3,44,60) and outputting the results of the diagnosis (paragraph 97).
Rao does not teach obtained from a virtual doctor; and performing a remote consulting service exchanged with a medical professional, based on the diagnosis result.
Yoo teaches a system that can input/output patients diagnosis results (column 8 line 32-34, column 10 line 32-43) that are provided by the virtual doctor.   In addition, Yoo teaches a method that can provide the medical diagnosis before the medical consultation (column 21 line 49-52).  
It would have been obvious to modify Roa to add a virtual doctor that can provide diagnosis results as taught by Yoo. One would have been motivated to do so because providing a remote consult service to the patient would allow the patient to have real time answers and results of their imaging scan (paragraph 12). One would have reasonably expected as a result to have the virtual doctor provide the analysis of the labeled organ of interest to the patient in real time. 
Conclusion

See form PTO-892 for main organs involved in various examinations as recited in claim 6. These main organs include the liver, artery and heart (Yoo, Paragraph 65) and spleen, liver kidney (Rao Paragraph 29,59) as well as the organs involved in breast examination as listed in Roa as shown above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793 
                                                                                                                                                                                                       
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793